Opinion filed May 27, 2011




                                             In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-09-00198-CR
                                         __________

                       JOHN CHRISTIAN TURNEY, Appellant

                                                V.

                               STATE OF TEXAS, Appellee


                             On Appeal from the 266th District Court
                                      Erath County, Texas
                                Trial Court Cause No. CR12212


                             MEMORANDUM OPINION

       John Christian Turney appeals from an order adjudicating his guilt. Appellant originally
pleaded guilty to the offense of injury to a child, and the trial court deferred the adjudication of
guilt and placed appellant on deferred adjudication community supervision for ten years. The
State subsequently filed a motion to adjudicate. Upon finding the allegations in the State’s
motion to be true, the trial court revoked appellant’s community supervision, adjudicated him
guilty of the offense of injury to a child, and assessed punishment at confinement for two years.
We affirm.
       Appellant presents two issues on appeal. He argues that the trial court erred in admitting
testimony that he had failed a polygraph examination and in finding that he had violated the
terms and condition of his community supervision by not admitting in counseling that he had
sexually assaulted his stepdaughter. We need not reach the merits of appellant’s issues because
they are not dispositive of this appeal. See TEX. R. APP. P. 47.1. Appellant’s issues relate to only
one of the four grounds upon which the trial court based its decision to adjudicate. The trial
court’s decision to adjudicate may be upheld on other grounds. A single, sufficient ground will
support a trial court’s decision to revoke community supervision and proceed to an adjudication
of guilt. Jones v. State, 571 S.W.2d 191, 193-94 (Tex. Crim. App. 1978); see TEX. CODE CRIM.
PROC. ANN. art. 42.12, § 5(b) (Vernon Supp. 2010).
          The State moved for adjudication1 on grounds that appellant had violated the terms and
conditions of his community supervision by (1) being publicly intoxicated, (2) failing to abstain
from the use of alcohol, (3) failing to complete the court-ordered community service during
seventeen different months, and (4) failing to satisfactorily participate in court-ordered sex
offender counseling. The record shows that appellant entered a plea of true to each of the first
three allegations and a plea of not true to the allegation concerning sex offender counseling.
After a hearing, the trial court found all of the allegations to be true. Appellant’s plea of true,
standing alone, is sufficient to support the revocation of his community supervision and the
adjudication of his guilt.               Guillot v. State, 543 S.W.2d 650, 653 (Tex. Crim. App. 1976).
Furthermore, the revocation and adjudication are justified on the grounds not challenged on
appeal by appellant. O’Neal v. State, 623 S.W.2d 660 (Tex. Crim. App. 1981); Moore v. State,
605 S.W.2d 924, 926 (Tex. Crim. App. 1980). The trial court did not abuse its discretion in
adjudicating appellant’s guilt.
          The judgment of the trial court is affirmed.


May 27, 2011                                                                       PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel2 consists of: Wright, C.J.,
McCall, J., and Hill, J.3

          1
          We note that this was the State’s second motion to adjudicate and that the State’s first motion to adjudicate was not
ruled upon by the trial court but, rather, was dismissed at the State’s request.

          2
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

          3
              John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.

                                                                   2